COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Gordon Parsons and Beverly Parsons, Relators

Appellate case number:      01-18-00588-CV

Trial court case number:    CI54724

Trial court:                County Court at Law No. 1 and Probate Court of Brazoria
                            County

        On July 9, 2018, relators, Gordon Parsons and Beverly Parsons, filed a petition for
writ of mandamus seeking to vacate the respondent trial judge’s June 27, 2018 “Order
Denying Plaintiff’s Motion to Reopen Discovery, Motion to Remove Suit from
Expedited-Actions Process and Motion to Supplement Expert Discovery,” and to issue an
order granting those motions. Relators have included the required Rule 52.3(j)
certification and filed a sworn record with its petition including a transcript of the June
20, 2018 motion hearing. See TEX. R. APP. P. 52.3(j), 52.7(a)(2).


       The Court requests a response to the petition for writ of mandamus by any real
party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court
Date: July 12, 2018